Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-14-2005

Sebrell v. DA Philadelphia Cty
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3455




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Sebrell v. DA Philadelphia Cty" (2005). 2005 Decisions. Paper 112.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/112


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DPS-6                                                               NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT

                                        NO. 05-3455
                                     ________________

                                  VERNELL L. SEBRELL,
                                           Appellant

                                               v.

                       DISTRICT ATTORNEY LYNN ABRAHAM
                       ____________________________________

                      On Appeal From the United States District Court
                          For the Eastern District of Pennsylvania
                                (D.C. Civ. No. 05-cv-01682)
                         District Judge: Honorable John P. Fullam
                      _______________________________________

         Submitted For Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
                                   October 14, 2005

        Before: ROTH, FUENTES AND VAN ANTWERPEN, CIRCUIT JUDGES

                                (Filed: December 14, 2005)
                                 _______________________

                                        OPINION
                                _______________________

PER CURIAM.

        Appellant, Vernell Sebrell, commenced this action by filing a one-page pro se

complaint against the Philadelphia District Attorney. Among other things, Sebrell alleged

that the District Attorney failed to bring “corrupt cops” to justice and violated Sebrell’s

civil rights by failing to investigate complaints of “terroristic threats by police officers.”
       The District Court granted Sebrell’s motion for leave to proceed in forma pauperis

and dismissed the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state

a claim. The District Court noted that even under a liberal reading of the pro se

complaint, Sebrell failed to allege an actionable constitutional violation or conduct that

falls outside the scope of the District Attorney’s immunity from suit. Sebrell timely filed

this appeal.

       We have appellate jurisdiction pursuant to 28 U.S.C. § 1291. We have granted

Sebrell leave to proceed in forma pauperis on appeal and will dismiss the appeal pursuant

to 28 U.S.C. § 1915(e)(2)(B)(i).

       Insofar as Sebrell filed this action in an effort to recover money damages (a fact

that is unclear from the complaint), the District Attorney is plainly immune from suit.

Imbler v. Pachtman, 424 U.S. 409 (1976); Kulwicki v. Dawson, 969 F.2d 1454 (3d Cir.

1992). To the extent that Sebrell sought an unspecified form of injunctive relief, or

merely sought “justice,” the district court likewise properly dismissed the complaint.

Urrutia v. Harrisburg County Police Dep’t, 91 F.3d 451, 462 (3d Cir. 1996). Sebrell’s

allegations simply do not state an actionable claim upon which relief can be granted.

       Accordingly, we will dismiss the appeal pursuant to § 1915(e)(2)(B)(i).